As filed with the Securities and Exchange Commission on May 28, 2010 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number(811-09025) New Covenant Funds (Exact name of registrant as specified in charter) 200 East Twelfth Street Jeffersonville, IN 47130 (Address of principal executive offices) (Zip code) U.S. Bancorp Fund Services, LLC New Covenant Funds 2020 E. Financial Way, Suite 100 Glendora, CA 91741 (Name and address of agent for service) 626-914-7364 Registrant's telephone number, including area code Date of fiscal year end: June 30 Date of reporting period:March 31, 2010 Item 1. Schedule of Investments. NEW COVENANT GROWTH FUND SCHEDULE OF INVESTMENTS at March 31, 2010 (Unaudited) Shares Value COMMON STOCKS - 98.0% Advertising - 0.4% Omnicom Group, Inc. $ Automotive - 1.2% Daimler AG Denso Corp. Ford Motor Co. (a) Hyundai Mobis Isuzu Motors Ltd. (a) Mazda Motor Corp. TRW Automotive Holdings Corp. (a) Banks - 5.4% Banco Bilbao Vizcaya Argentaria SA Banco Santander SA Bank of America Corp. Barclays PLC (b) China Construction Bank Corp. Commerce Asset Holdings Deutsche Bank AG Groupo Financiero Inbursa SA HDFC Bank Ltd. - ADR HSBC Holdings PLC ICICI Bank Ltd. - ADR JPMorgan Chase & Co. Lloyds Banking Group PLC (a) PNC Financial Services Group Shinsei Bank, Ltd. (L) Standard Chartered PLC State Street Corp. Sumitomo Mitsui Financial Group, Inc. (b) UniCredit SpA (b) Wells Fargo & Co. Chemicals - 2.2% Cabot Corp. Eastman Chemical Co. Ecolab, Inc. FMC Corp. (L) Lg Chemical Monsanto Co. Mosaic Co., Inc. Potash Corp. of Saskatchewan, Inc. Praxair, Inc. Sumitomo Chemical Co. Ltd. Syngenta AG Valspar Corp. Commercial Services - 1.2% Alliance Data Systems Corp. (a)(L) Copart, Inc. (a) Discover Financial Services Iron Mountain, Inc. (a) Priceline Com, Inc. (a) RR Donnelley & Sons Co. Stericycle, Inc. (a) Strayer Education, Inc. (L) Western Union Co. Computer Services & Software - 8.3% Acer Inc. - ADR Activision Blizzard, Inc. Adobe Systems, Inc. (a) Amdocs Ltd. (a) Apple Computer, Inc. (a) BMC Software, Inc. (a) Cisco Systems, Inc. (a) Dell, Inc. (a) EMC Corp. (a) Hewlett Packard Co. International Business Machinces Corp. Intuit, Inc. (a) Mettler-Toledo International,Inc. (a) Microsoft Corp. NetApp, Inc. (a) Oracle Corp. Oracle Corp. Japan Red Hats, Inc. (a) SanDisk Corp. (a) SAP AG Trend Micro, Inc. Construction & Building Materials - 1.1% Ambuja Cements Ltd. - GDR (a) Anhui Conch Cement Co. Ltd., Class H China Railway China Shanshui Cement Group CRH PLC Emcor Group, Inc. (a) HeidelbergCement AG Holcim (b) Jacobs Engineering Group, Inc. (a) Lafarge SA (b) Pool Corp. PT Indocement Tunggal Prakarsa Tbk PT Semen Gresik (Persero) Tbk URS Corp. (a) Consumer Products - 2.7% Herbalife Ltd. Kimberly-Clark Corp. Li & Fung L'OREAL SA NIKE, Inc., Class B Nintendo Co. Ltd. Nu Skin Enterprises, Inc., Class A Procter & Gamble Co. Diversified Operations - 1.9% 3M Co. BAE Systems Cooper Industries PLC FPL Group, Inc. General Electric Co. Mitsubishi Corp. Siemens AG Sumitomo Corp. Electronics - 3.1% AMETEK, Inc. Applied Materials, Inc. Avnet, Inc. (a) BYD Co. Ltd. (L) Dolby Laboratories, Inc. (a) (L) Emerson Electric Co. (L) Flextronics International Ltd. (a) FLIR Systems, Inc. (a) Hirose Electric Co., Ltd. Keyence Corp. Murata Manufacturing Co., Ltd. Samsung Electronics Co., Ltd. Samsung Electronics Co., Ltd. - GDR (a) Seagate Technology (a) Taiwan Semiconductor - ADR TDK Corp. Texas Instruments, Inc. Tokyo Electron Ltd. Energy - 3.5% AES Corp. (a) Banpu Public Co., Inc. Cameron International Corp. (a) CESP - Companhia Energetica de Sao Paulo China Longyuan Power Group Corp. (a)(b) China Shenhua Energy Co., Ltd. El Paso Corp. Electricite De France Eletropaulo Metropolitana S.A. - Class B Enersis S.A. - ADR Entergy Corp. Exelon Corp. 35 FirstEnergy Corp. Nabors Industries Ltd. (a) National Grid PLC National-Oilwell Varco, Inc. Noble Corp. PG&E Corp. Scottish & Southern Energy PLC Suntech Power Holdings Co., Ltd. (a)(L) Tanjong Public Limited Co. Xcel Energy, Inc. Entertainment - 0.0% Hasbro, Inc. Financial Services - 5.5% Ameriprise Financial, Inc. BNP Paribas (b) Citigroup, Inc. (a) CME Group, Inc. Credit Suisse Group - ADR Danone S.A. Goldman Sachs Group,Inc. Invesco Ltd. Mastercard, Inc. Morgan Stanley SEI Investments Co. SLM Corp. (a) TD Ameritrade Holding Corp. (a) The Charles Schwab Corp. Towers Watson & Co. (a) U.S. Bancorp UBS AG (a)(b) UDR,Inc. Food & Beverages - 4.9% Archer Daniels Midland Co. Bunge Lyd. China Yurun Food Group Ltd. Coca-Cola Amatil Ltd. Coca-Cola Co. Dr Pepper Snapple Group, Inc. General Mills, Inc. Hansen Natural Corp. (a) Hormel Foods Corp. Lindt & Spruengli AG Magnit OJSC - GDR (d)(L) Marfrig Alimentos SA (b) Metro AG Nestle SA Pepsico, Inc. Smithfield Foods, Inc. (a) Sysco Corp. Unilever NV Unilever PLC Woolworths Ltd. Forest Products & Paper - 0.3% International Paper Co. Nine Dragons Paper Holdings Ltd. Sappi (a) Sappi Ltd. - ADR (a)(L) Stora Enso Oyj (L) Health Care Services - 3.3% Aetna, Inc. CSL Ltd. DaVita, Inc. (a) Express Scripts,Inc., Class A (a) Genzyme Corp. (a) Laboratory Corp. of America Holdings (a) Lincare Holdings, Inc. (a) Mckesson Corp. Quest Diagnostics, Inc. Stryker Corp. Synthes, Inc. SYSMEX Corp. UnitedHealth Group, Inc. Varian Medical Systems, Inc. (a) Wellpoint, Inc. (a) Household Durables - 0.5% Newell Rubbermaid, Inc. Stanley Black & Decker, Inc. Whirlpool Corp. Insurance - 3.2% AFLAC, Inc. Allianz AG Allied World Assurance Co. Holdings Ltd. Aon Corp. Arch Capital Group Ltd. (a) AXA SA (b) Genworth Financial, Inc. (a) Hartford Financial Services Group, Inc. Humana, Inc. (a) Marsh & McLennan Cos.,Inc. Muenchener Rueckversicherungs AG Prudential Financial, Inc. Prudential PLC RenaissanceRe Holdings Ltd Sampo Oyj (L) The Allstate Corp. The Dai-ichi Life Insurance Co., Ltd. (b)(d) The Travelers Cos.,Inc. Tokio Marine Holdings, Inc. Torchmark Corp. UnumProvident Corp. Internet - 3.7% Akamai Technologies, Inc. (a) Amazon.com, Inc. (a) eBay, Inc. (a) Expedia, Inc. (a) Genpact Limited (a) Global Payments, Inc. Google,Inc., Class A (a) Softbank Corp. Sohu Com, Inc. (a) Symantec Corp. (a) Tencent Holdings Ltd VeriSign, Inc. (a) Leisure Equipment & Products - 0.2% Mattel, Inc. Lodging - 0.3% Host Hotels & Resorts, Inc. Wyndham Worldwide Corp. Machinery & Equipment - 0.7% Caterpillar, Inc. Joy Global, Inc. Kurita Water Industries Ltd. SMC Corp. SPX Corp. Manufacturing - 3.9% Altera Corp. Analog Devices, Inc. ASML Holding N.V. - ADR (L) Assa Abloy AB, Class B Bemis Co, Inc. Church & Dwight Co., Inc. Danaher Corp. Donaldson Co., Inc. Dover Corp. Graftech International Ltd. (a) Illinois Tool Works, Inc. ITT Industries, Inc. Masco Corp. On Semiconductor Corp. (a) Owens-Illinois, Inc. (a) Parker Hannifin Corp. Precision Castparts Corp. Waters Corp. (a) Media - 2.6% Comcast Corp., Class A, Class A Discovery Communications, Inc., Class C (a) National CineMedia, Inc. Scripps Networks Interactive - Class A SES Time Warner Cable, Inc. Time Warner, Inc. Virgin Media, Inc. Vivendi SA Washington Post Co., Class B Wolters Kluwer NV Medical - 4.0% Alcon, Inc. Allergan, Inc. Amgen, Inc. (a) Baxter Inernational, Inc. Becton Dickinson & Co. Boston Scientific Corp. (a) C.R. Bard, Inc. Illumina, Inc. (a) Johnson & Johnson, Inc. Medtronic, Inc. Resmed, Inc. (a) St. Jude Medical,Inc. (a) Thermo Fisher Scientific, Inc. (a) Metals & Mining - 1.8% Anglo American PLC (a) AngloGold Ashanti Barrick Gold Corp. BHP Billiton PLC Cameco Corp. Freeport-McMoRan Copper & Gold,Inc., Class B GMK Norilsk Nickel - ADR (a) Harmony Gold Mining Co., Ltd. (L) Newcrest Mining Newmont Mining Corp. Peabody Energy Corp. Walter Industries, Inc. Oil & Gas - 9.9% Air Liquide SA Baker Hughes, Inc. BG Group PLC Cabot Oil & Gas Corp. Canadian Natural Resources Ltd. Cenovus Energy, Inc. Chevron Texaco Corp. ConocoPhillips Denbury Resources, Inc. (a) Devon Energy Corp. Dresser-Rand Group, Inc. (a) E.ON AG EOG Resources, Inc. EQT Corp. Exxon Mobil Corp. Gas Natural SDG, S.A. Gazprom - ADR (a) GDF SuezSA Hess Corp. Marathon Oil Corp. Occidental Petroleum Corp. Range Resources Corp. Reliance Industries Ltd. - GDR Royal Dutch Shell, Class A Sasol Ltd - ADR (L) Sasol Ltd. Schlumberger Ltd. Sunoco, Inc. UGI Corp. Ultra Petroleum Corp. (a) Valero Energy Corp. Whiting Petroleum Corp. (a) Williams Cos.,Inc. XTO Energy, Inc. Pharmaceuticals - 6.1% Abbott Laboratories Bayer AG Cephalon, Inc. (a) Eli Lilly & Co. Forest Laboratories, Inc. (a) Gilead Sciences, Inc. (a) Merck & Co Inc. Novartis AG - ADR Novo Nordisk A/S, Class B Pfizer, Inc. Roche Holding AG Shire Ltd. Shire Pharmaceuticals PLC - ADR Terumo Corp. Teva Pharmaceutical Industries Ltd. - ADR (L) Watson Pharmaceuticals, Inc. (a) Real Estate - 0.5% Annaly Mortgage Management, Inc. CapitaMalls Asia Ltd. (b) China Overseas Land & Investment Ltd. Link Reit Wharf Holdings Ltd. Restaurant - 0.2% Mcdonalds Corp. Retail - 5.2% Adidas AG Best Buy Co., Inc. Big Lots, Inc. (a) BJ's Wholesale Club, Inc. (a) Coach, Inc. Fastenal Co. (L) Gap, Inc. Hennes & Mauritz AB Jeronimo Martins, SGPS, S.A. (L) Li Ning Co. Ltd. (L) Nordstrom, Inc. Office Depot, Inc. (a) Ross Stores, Inc. Staples, Inc. Tempur Pedic International, Inc. (a) Tesco PLC The Sherwin-Williams Co. Tiffany & Co. TJX Cos.,Inc. Urban Outfitters, Inc. (a) Wal Mart Stores, Inc. Walgreen Co. Whole Foods Market, Inc. (a) Schools - 0.6% Anhanguera Educacional Participacoes SA (a)(b) Apollo Group, Inc., Class A (a) ITT Educational Services, Inc. (a) Semiconductor Equipment - 0.5% ASML Holding N.V. (L) KLA-Tencor Corp. Linear Technology Corp. Xilinx, Inc. Technology - 2.7% Accenture PLC Amphenol Corp. ARM Holdings PLC Cognizant Technology Solutions Corp., Class A (a) Ingram Micro, Inc. (a) Intel Corp. Juniper Networks, Inc. (a) Maxim Integrated Products, Inc. United Technologies Corp. Telecommunication - 3.9% America Movil SA, Series L - ADR American Tower Corp. - Class A (a) AT&T, Inc. (L) BCE, Inc. Broadcom Corp. China Mobile Ltd. France Telecom SA Koninklijke KPN NV Maxis Berhad (b) Mobinil Neustar, Inc., Class A (a) Nokia Corp. NTT DoCoMo, Inc. Partner Communications Co. Ltd. Qualcomm,Inc. Research In Motion Ltd. (a) SBA CommunicationsCorp., Class A (a) SK Telecom Co., Ltd -ADR SK Telecom Co., Ltd. Swisscom AG Telefonica de Espana Telefonos de Mexico SA -ADR Telekomunikacja Po TelstraCorp., Ltd. (b) Turk Telekomunikasyon A.S. Verizon Communications, Inc. Transportation - 1.9% C.H. Robinson Worldwide, Inc. Companhia de Concessoes Rodoviarias East Japan Railway Co. Expeditors International of Washington,Inc. J.B. Hunt Transport Services,Inc. (L) Mitsui O.S.K. Lines Ltd. Norfolk Southern Corp. Qantas Airways Ltd. (a) Southwest Airlines Co. United Parcel Service, Inc., Class B Werner Enterprises, Inc. Waste Management - 0.6% Veolia Environnement Waste Management, Inc. Total Common Stocks (Cost $575,102,263) PREFERRED STOCKS - 0.2% Commercial Banks - 0.1% Banco Bradesco S.A. Metals & Mining - 0.1% Vale SA Telecommunication - 0.0% Tele Norte Leste Participacoes SA Total Preferred Stocks (Cost $1,180,007) Principal Amount Value SHORT TERM INVESTMENTS - 2.0% $ JP Morgan Cash Trade Execution $ TOTAL SHORT TERM INVESTMENTS (Cost $14,180,508) INVESTMENTS HELD AS COLLATERAL FOR LOANED SECURITIES - 1.8% JP Morgan Prime Money Market Monumental Global Funding II MTN, 0.35%, 05/26/10 (c) TOTAL INVESTMENTS HELD AS COLLATERAL FOR LOAN SECURITIES (Cost $13,129,690) TOTAL INVESTMENTS - 102.0% (Cost $603,592,468) $ Liabilities in Excess of Other Assets - (2.0)% ) NET ASSETS - 100.0% $ Percentages are stated as a percent of net assets. Footnotes: (a) Non-income producing security. (b) Security exempt from registration under Rule 144A of the Securities Act of 1933 or otherwise restricted as to resale.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers.The Adviser, using procedures approved by the Board of Trustees, has deemed these securities to be liquid. (c) Variable or Floating Rate Security.Rate disclosed is as of March 31, 2010. (d) Fair valued under direction of the Board of Trustees.Fair valued securities represents $593,684 or 0.1% of net assets. (L) A portion or all of the security is on loan. Abbreviations: ADR American Depository Receipt GDR Global Depository Receipt MTN Medium Term Note PLC Public Liability Company The cost basis of investments for federal income tax purposes at March 31, 2010 was as follows+: Cost of investments Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation +Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund's previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. FAS 157 - Summary of Fair Value Exposure at March 31, 2010 (Unaudited) The Fund follows a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Fund's own market assumptions (unobservable inputs).These inputs are used in determing the value of the Fund's investments and are summarized in the following fair value hierarchy: Level 1 - Quoted prices in active markets for identical securities. Level 2 - Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - Significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The following is a summary of the inputs used, as of March 31, 2010, in valuing the Fund's investments carried at fair value: Description Total Level 1 Level 2 Level 3 Equity Common Stock $ $ $ $
